Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-13-2004

USA v. Teel
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-4856




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"USA v. Teel" (2004). 2004 Decisions. Paper 83.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/83


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                               NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                     No. 03-4856


                          UNITED STATES OF AMERICA


                                          v.

                                   WAYNE TEEL,
                                          Appellant



                   On Appeal from the United States District Court
                      for the Eastern District of Pennsylvania
                               (D.C. No. 02-cr-00761)
                       District Judge: Honorable Marvin Katz



                     Submitted Under Third Circuit LAR 34.1(a)
                             Date: November 30, 2004

            Before: RENDELL, ALDISERT and MAGILL1 , Circuit Judges.

                              (FiledDecember 13, 2004)



                             OPINION OF THE COURT



      1
        The Honorable Frank J. Magill, Senior Judge, U.S. Court of Appeals for the
Eighth Circuit, sitting by designation.
                                          1
ALDISERT, Circuit Judge.

       Appellant Wayne Teel appeals from the district court’s denial of his motion to

withdraw his guilty plea and refusal to downwardly depart. We have jurisdiction over the

appeal pursuant to 28 U.S.C. § 1291 (2000). We will affirm in part and dismiss the

appeal in part.

                                             I.

       Because we write only for the parties, who are familiar with the facts, procedural

history and contentions presented, we will not recite them except as necessary to the

discussion.

                                             II.

       A criminal defendant has no automatic right to withdraw a guilty plea. United

States v. Martinez, 785 F.2d 111, 113 (3d Cir. 1986). A defendant whose guilty plea has

been accepted by the district court after the inquiry required by Rule 11 of the Federal

Rules of Criminal Procedure, may not withdraw the plea without good reason. This Court

has recognized three factors in evaluating plea withdrawals: (1) whether the defendant

asserts his innocence; (2) whether the government would be prejudiced by the

withdrawal; and (3) the strength of the defendant’s reasons for moving to withdraw.

United States v. Trott, 779 F.2d 912, 915 (3d Cir. 1985). We have also recognized that

“[a] shift in defense tactics, change of mind, or the fear of punishment are not adequate

reasons to impose on the government the expense, difficulty and risk of trying a defendant



                                             2
who has already acknowledged his guilt by pleading guilty.” United States v. Brown, 250

F.3d 811, 815 (3d Cir. 2001).

       Here, the district court correctly denied Teel’s motion to withdraw his guilty plea.

Before allowing Teel to plead guilty, the district judge clearly explained the three counts

against him and that each of these counts would have to be proven beyond a reasonable

doubt. The court also set forth the factual bases of each of the offenses charged in the

indictment. Teel’s guilty plea was accepted only after a full inquiry to determine that it

was voluntary.

       Teel does not assert his innocence. He seeks to withdraw his plea because he had

hoped that charges in two other bank robberies would be transferred to the federal court.

Teel claims that he thought he was pleading guilty to these two robberies as well. These

charges were not, however, mentioned when Teel pled guilty to the federal charges.

After the commission of the three crimes which formed the basis of the federal

indictment, Teel was charged in Montgomery County for a separate and unrelated

robbery and in Philadelphia for two separate additional robberies. Neither the

Montgomery County nor Philadelphia robberies were related to the federal indictment.

Teel’s reasons to withdraw his guilty plea are inadequate and the district court correctly

denied the motion.

                                            III.

       We lack the jurisdiction to review a district court’s refusal to downwardly depart


                                             3
if the court understood its authority but exercised its discretion not to grant a downward

departure. United States v. Ruiz, 536 U.S. 622, 627 (2002). Here, the district court

refused to grant a downward departure because Teel’s criminal history indicated a need

to incarcerate him to protect the public and his mental impairment was “not significant.”

Teel has made no showing that the district court misunderstood its authority.

Accordingly, we lack the jurisdiction to review its decision. If we had the authority to

review the merits, we would affirm the district court’s denial of Teel’s motion for the

downward departure.

                                            IV.

       We have considered all of the arguments advanced by the parties and conclude

that no further discussion is necessary. We hold that the district court correctly denied

Teel’s motion to withdraw his guilty plea. We lack the jurisdiction to review the district

court’s refusal to grant a downward departure. Accordingly, the judgment of the district

court will be affirmed in part and the appeal dismissed in part.




                                             4
5